Citation Nr: 1539913	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-27 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a compensable disability rating for deviated nasal septum, to include entitlement to separate disability ratings for chronic rhinitis prior to October 24, 2014, and hyposmia prior to February 20, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1973, December 1995 to March 1996, and December 2001 to May 2002, including service in the Republic of Vietnam and in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the noncompensable (0 percent) disability rating for deviated nasal septum.  

A rating decision issued in November 2014 granted a separate 10 percent disability rating for chronic rhinitis associated with deviated nasal septum and a separate noncompensable disability rating for hyposmia associated with deviated nasal septum, effective October 24, 2014, and February 20, 2014, respectively.  Inasmuch as these disabilities are explicitly found to be "associated with" the disability on appeal, entitlement to earlier separate disability ratings is sufficiently intertwined with the increased rating claim on appeal that the Board has considered them herein.

In April 2015 the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. The Veteran's deviated nasal septum and associated chronic rhinitis has been manifested by complete obstruction of the left nasal passage as of March 6, 2009.

2. The Veteran's deviated nasal septum and associated chronic rhinitis has not been manifested by nasal polyps.

3. The Veteran's loss of sense of smell associated with deviated nasal septum has been shown to be complete in nature as of February 25, 2014.  


CONCLUSIONS OF LAW

1. The criteria for a 10 percent disability rating, and no higher, for deviated nasal septum with associated chronic rhinitis have been met as of March 6, 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522 (2015).

2. The criteria for a separate compensable disability rating for anosmia (loss of sense of smell) have been met as of February 25, 2014.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87a, Diagnostic Code 6275 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In September 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in February 2012 and October 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  In this instance, staged ratings were not assigned, although a similar result was achieved with the granting of separate disability ratings for rhinitis and hyposmia.

The Veteran was assigned a separate, compensable (10 percent) disability rating for chronic rhinitis associated with nasal septum deviation post rhinoplasty in October 2014.  In addition, he was awarded a separate, noncompensable (0 percent) disability rating for hyposmia (decreased sense of smell) associated with nasal septum deviation post rhinoplasty, effective February 20, 2014.  As noted above, these issues are intertwined with the increased disability rating claim on appeal and the separate ratings were granted pursuant to examinations conducted as part of the appeal.  As such, the Board includes the rhinitis and the impairment of the Veteran's sense of smell as manifestations or residuals of the Veteran's deviated nasal septum disability.

The current claim for increased disability rating for residuals of deviated nasal septum was filed in July 2008, and all medical records and lay statements provided from that time forward have been reviewed in this adjudication.  

Rhinitis and Deviated Septum

Diagnostic Code 6502 assigns a 10 percent disability rating for traumatic deviation of the nasal septum where there is evidence of 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.

Diagnostic Code 6522 assigns a 10 percent disability rating for allergic or vasomotor rhinitis without polyps when there is greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage.  38 C.F.R. § 4.97.  A 30 percent rating is assigned where nasal polyps due to rhinitis are present.  Id.

A VA treatment note in July 2008 listed among the Veteran's current conditions a diagnosis of allergic rhinitis, but no further information was provided.  A July 2009 treatment record from a private provider noted that the Veteran had a diagnosis of allergic rhinitis, but again provided no further information. 

A statement by the Veteran's treating otolaryngologist dated March 6, 2009 noted that the Veteran had sustained an injury in Vietnam which shattered his nasal bone, and he had undergone more than one surgery since to repair the damage.  The provider noted that examination had shown a nasal implant along the dorsum of the nose and a deviated septum that obstructed the left nasal passage.  The provider further stated that the nasal obstruction was secondary to the injury to the nose in Vietnam.

The February 2012 VA examination noted a diagnosis of deviated nasal septum, but no diagnosis of rhinitis.  The examiner stated that examination did not show at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to septal deviation.  

A January 2014 treatment note showed that the Veteran had scar tissue that was freely mobile and gave the illusion of a deviated dorsum.  The examination with a fiberoptic nasopharyngoscope showed nasal obstruction, a narrow nasal cavity, a thickened septum, and bilateral inferior turbinate hypertrophy.  There was no evidence of nasal polyps.

The October 24, 2014 VA examination noted that the Veteran had diagnoses of both traumatic nasal septum deviation with multiple surgeries (septorhinoplasty) and chronic rhinitis with nasal airway obstruction associated with the deviated septum.  The examiner noted the date of diagnosis of allergic rhinitis as 2009.  The examiner stated that there was at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on the left side.    

In this instance, there is conflicting evidence regarding the diagnosis of rhinitis in addition to deviated nasal septum as well as whether there is evidence of obstruction of the nasal passages to the degree specified by the rating criteria.  The Veteran's private providers have diagnosed both rhinitis and obstruction of the left nasal passage due to deviated septum.  The 2012 VA examiner found no 50 percent obstruction of both passages or complete obstruction of one passage and stated that there was no rhinitis.  The 2014 VA examiner diagnosed rhinitis and referred to 2009 as the date of onset.  

Inasmuch as the symptoms at issue are the same and the Veteran's chronic rhinitis has been shown to be due to his deviated septum, the Board finds that the two diagnoses are inextricably intertwined to the point that they should be rated as a single disability, deviated nasal septum with associated chronic rhinitis, with a 10 percent disability rating assigned from March 6, 2009, the date of the earliest evidence of either 50 percent obstruction of both nasal passaged or complete obstruction of one as a result of either condition.

In addition, the Board notes that 10 percent is the highest schedular rating possible for deviated nasal septum under Diagnostic Code 6502, but a 30 percent disability rating is assignable for chronic rhinitis if nasal polyps are evident.  In this instance, nasal polyps are not shown, and entitlement to a 30 percent disability rating is not warranted under Diagnostic Code 6522. 

Sense of Smell

Under Diagnostic Code 6275, complete loss of the sense of smell warrants a 10 percent disability rating.  38 C.F.R. § 4.87a.  The Note following the rating criteria states that such an evaluation will be assigned only if there is an anatomical or pathological basis for the condition.  Id.  In this instance, as the disorder is linked to the traumatic injury to the Veteran's nose in Vietnam and the resulting nerve damage from the injury and the surgeries to repair it, such an anatomical or pathological basis is shown.

A February 2014 treatment note from a military hospital diagnosed "disturbance of smell anosmia" by objective testing, which was most likely related to his injury to his nose in Vietnam which caused shearing of the olfactory fibers.

A February 2014 VA treatment note stated that the Veteran had been treated at a military facility a few days earlier and had been told he had anosmia, which was the result of the injury to his nose in Vietnam.

A statement submitted by the Veteran's treating physician in March 2014 stated "it is reasonably medically plausible to attribute . . . anosmia" to the injury to the Veteran's nose in service.

A treatment note from Lackland Air Force Base dated in September 2014 stated that the Veteran complained of a complete loss of sense of smell related to his deviated septum.  The provider administered a smell test and noted a score of 10 out of 40.

The October 2014 VA examination noted that the Veteran had been diagnosed as having a loss of sense of smell (hyposmia) in 2014 and that the Veteran reported having lost all sense of smell (anosmia) since the injury to his nose in Vietnam.  The examiner noted that the Veteran had been given a smell test by another provider and diagnosed with partial loss of sense of smell (hyposmia) based on a score of 10 out of 40 in test performed in February (2014).  

The Board finds that the Veteran's disability picture with respect to his sense of smell more nearly approximates, if not fully satisfies, the criteria for a separate compensable (10 percent) disability rating under Diagnostic 6275.  Specifically, the Veteran has consistently stated that he is unable to smell anything, and this is a matter within his powers of observation, making his statements competent.  In light of the two separate medical statements, the Veteran's sense of smell is seriously compromised (10 out of 40), as stated in September 2014, or completely absent, as stated in February 2014.  As such, applying the interpretation most favorable to the Veteran, the disability picture most nearly approximates complete loss of the sense of smell, or anosmia, and a separate compensable rating is warranted from the date of the medical certification of such due to deviated nasal septum, that is, February 25, 2014.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation and Pension Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the symptoms and disability level related to the Veteran's deviated septum and associated residuals are consistent with the rating criteria for deviated septum, chronic rhinitis, and anosmia, as discussed above, and the Rating Schedule provides for a higher rating for more severe manifestations, including impaired breathing, albeit under other diagnostic codes.  As such, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a 10 percent disability rating, and no higher, for deviated nasal septum with associated chronic rhinitis, is granted as of March 6, 2009.  

Entitlement to a separate compensable disability rating of 10 percent for anosmia as of February 25, 2014, is granted.




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


